          Case 7:21-cr-00440-NSR Document 48 Filed 09/16/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                  9/16/2021

 United States of America                                                        Protective Order

                 v.                                                              21 Cr. 440 (NSR)

 Alicia Ayers, and
 Andrea Ayers

                            Defendants.



       Upon the application of the United States of America, with the consent of the undersigned

counsel, and the defendants having requested discovery under Fed. R. Crim. P. 16, the Court

hereby finds and orders as follows:

       1. Disclosure Material. The Government will make disclosure to the defendants of

documents, objects and information, including electronically stored information (“ESI”), pursuant

to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the Government’s general

obligation to produce exculpatory and impeachment material in criminal cases, all of which will

be referred to herein as “disclosure material.” The Government’s disclosure material may include

material that (i) affects the privacy, confidentiality of individuals; (ii) would impede, if

prematurely disclosed, the Government’s ongoing investigation of uncharged individuals; (iii)

would risk prejudicial pretrial publicity if publicly disseminated; and (iv) that is not authorized to

be disclosed to the public or disclosed beyond that which is necessary for the defense of this

criminal case.

       2. Sensitive Disclosure Material. Certain of the Government’s disclosure material,

referred to herein as “sensitive disclosure material,” contains information that identifies, or could

lead to the identification of, witnesses who may be subject to intimidation or obstruction, and
          Case 7:21-cr-00440-NSR Document 48 Filed 09/16/21 Page 2 of 5




whose lives, persons, and property, as well as the lives, persons and property of loved ones, will

be subject to risk of harm absent the protective considerations set forth herein. The Government’s

designation of material as sensitive disclosure material will be controlling absent contrary order of

the Court.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       1. Disclosure material shall not be disclosed by the defendants or defense counsel,

including any successor counsel (“the defense”) other than as set forth herein, and shall be used

by the defense solely for purposes of defending this action. The defense shall not post any

disclosure material on any Internet site or network site to which persons other than the parties

hereto have access, and shall not disclose any disclosure material to the media or any third party

except as set forth below.

       2. Disclosure material and sensitive disclosure material may be disclosed by counsel to:

             (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel, as needed for purposes of defending this action;

             (b) Prospective witnesses for purposes of defending this action.

       3. The Government may authorize, in writing, disclosure of disclosure material beyond that

otherwise permitted by this Order without further Order of this Court.

       4. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. However,

sensitive disclosure material pertinent to any motion before the Court should initially be filed under




                                                  2
          Case 7:21-cr-00440-NSR Document 48 Filed 09/16/21 Page 3 of 5




seal, absent consent of the Government or Order of the Court. All filings should comply with the

privacy protection provisions of Fed. R. Crim. P. 49.1.

       5. The Government has advised that information that may be subject to disclosure in this

case may be contained within ESI that the Government has seized, pursuant to warrants issued

during the course of the investigation, from various computers, cell phones, and other devices and

storage media. This ESI includes iCloud returns from Apple, Inc. and email returns from Gmail

and Yahoo. Upon consent of all counsel, the Government is authorized to disclose to counsel for

the defendants, for use solely as permitted herein, the entirety of such seized ESI as the

Government believes may contain disclosure material (“the seized ESI disclosure material”). The

defendants, defense counsel, and personnel for whose conduct counsel is responsible, i.e.,

personnel employed by or retained by counsel, may review the seized ESI disclosure material to

identify items pertinent to the defense. They shall not further disseminate or disclose any portion

of the seized ESI disclosure material except as otherwise set forth under this Order.

       6. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material,

including the seized ESI disclosure material, within 30 days of the expiration of the period for

direct appeal from any verdict in the above-captioned case; the period of direct appeal from any

order dismissing any of the charges in the above-captioned case; or the granting of any motion

made on behalf of the Government dismissing any charges in the above-captioned case, whichever

date is later. If disclosure material is provided to any prospective witnesses, counsel shall make

reasonable efforts to seek the return or destruction of such materials.


                                                 3
   Case 7:21-cr-00440-NSR Document 48 Filed 09/16/21 Page 4 of 5




           ^Ǝ Þ¬Ǝ ­ÒÉĈ2ƎƎ (GŽ7®Ǝ ƎĖġƊƎ ÌƎŚ ĿƎ{Ī¯īƎ śėƎ ĢĞŀģ°Ŝèž±Ǝ ƃéŝĉ²Łł³ŃƎ Ċ¨Ǝ Ĥ´ĬńĘ@Ņ

µ  Ǝ /ƋƎ 0Ŷċ¶ûƎŞƎƄ>Ǝş·Ǝ ×%Ǝ Ǝê£CH%1Ǝ ņ¤ýŇG¸Ǝ ăŠ¹ĭëƎĮƎšßºƎ sęſ»ĻĄ¼ČŢƎƍň

q~NƎ ĥC1*ţ8DčSƎ d&'ƎIŷàƎĦÈĸIĚĎŉƎŊá[þOƎ½ƎŋŸù¾ŤƎťěƎŦâ¿ƎŧďĐŌƎDÍƎŨã8ōƎ|į©ÀİTƎ nÁÓÊ@ŎÂƎđ ŹĒŏÃ'ƎŐä'ÿ

?ì"9Ǝ#Ǝ ƎEÎƎƅ# Ǝ 5ğą\. 9Ǝ.őƎ/33ƎíŒ¥ĀœÄªƎũĜƎƆ÷¦åƎŔźƎħ ŕQĆŖƎ

           _U w]:Ǝ}ıƎ(&# HƎƎĲ2JŪĺ¡ū ēƎƎƎÅÔËŲPƎŻŗƎĳƎîŘ§řżĴÆƎÏƎrvƎKŬƎĵïÛðĔāM

üĝÜƎŭƎ ƎÇÐųYƎ

                                                     
           `V æƎ Ĩ ƀñ:Ǝ ÑƎ 6Ǝ   Ǝ  ĂƎ  Ǝ Ĺ>; ŮƎ Ǝ ŴçƎ ¢$*<Ǝ 4ƎKòƎ =ćů

(E$ =Ǝ"AƎƎhL Ǝ Ƈ ƎĶ  ƎøL;«7<Ǝ ƎÙF$ƎŰ Ǝ FķƎ Ú&ƈ ÝƎ ĕóAűôƎ 4

6Ǝ0WƎ


et!Ǝ+zƎ i ,,Ǝ aƎ

    +!Ǝ!gƎ
    -õƎ)" Ǝ) ļMƎ

                                                                        
            
   
                                                 o bƎ
    jľƎyZƎu%ƁƎ
    xØ ƌƎkÕÖ? BƎ
    J B Ǝ-Ǝŵ)Ǝ ĽƎ

                             
                      
    Ƃ ƉƎl öúRƎĩXƎ
    m*Ǝ5Ġ ƎƎf Ǝ
                  
           
                                                      p cƎ




                                                      
Case 7:21-cr-00440-NSR Document 48 Filed 09/16/21 Page 5 of 5




          16
